     Case 3:21-cv-00207-B Document 4 Filed 02/02/21                 Page 1 of 3 PageID 40



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RILEY SIMPSON,                                    §
NOAH ALAN HENDERSON,                              §
JACOB CHAPMAN, and                                §
SUZANNE SEED,                                     §
and all others similarly situated,                §
                                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §   CIVIL ACTION NO. 3:21-cv-00207-B
                                                  §
ROBINHOOD FINANCIAL LLC,                          §
ROBINHOOD SECURITIES, LLC,                        §
ROBINHOOD MARKETS, INC.,                          §
TD AMERITRADE HOLDING                             §
CORPORATION, CHARLES                              §
SCHWAB CORPORATION,                               §
CITADEL LLC, and                                  §
MELVIN CAPITAL                                    §
MANAGEMENT, LP,                                   §
                                                  §
       Defendants.                                §

                          NOTICE OF VOLUNTARY DISMISSAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COME NOW, Riley Simpson, Noah Alan Henderson, Jacob Chapman, and Suzanne

Seed (collectively referred to as the “Plaintiffs”) and file this Notice of Voluntary Dismissal, and

would respectfully show unto the Court as follows:

                                                 I.

       1.      Plaintiffs initiated this lawsuit on Friday, January 29, 2021.

       2.      None of the named Defendants have been served with summons.

       3.      None of the Defendants have appeared, filed an answer, or filed a motion for

summary judgment.


NOTICE OF VOLUNTARY DISMISSAL                                                               PAGE 1
     Case 3:21-cv-00207-B Document 4 Filed 02/02/21                 Page 2 of 3 PageID 41



        4.     Plaintiffs file this Notice of Voluntary Dismissal with the intention of dismissing

this case under Fed. R. Civ. P. 41(a)(1)A)(i) without prejudice to refiling.

        WHEREFORE, PREMISES CONSIDERED, Riley Simpson, Noah Alan Henderson,

Jacob Chapman, and Suzanne Seed respectfully request that the Court enter an order dismissing

this case without prejudice; and, for such other and further relief that Plaintiffs may be justly

entitled.

        Respectfully submitted, this 2nd day of February 2021.


                                              /s/ Ryan K. Lurich
                                              Lawrence J. Friedman
                                              lfriedman@fflawoffice.com
                                              Texas Bar No. 07469300
                                              Ryan K. Lurich
                                              rlurich@fflawoffice.com
                                              Texas Bar No. 24013070
                                              Friedman & Feiger, L.L.P.
                                              5301 Spring Valley Road, Suite 200
                                              Dallas, Texas 7554
                                              (972) 788-1400 (phone)
                                              (972) 788-2667 (facsimile)


                                              /s/ Bruce W. Steckler
                                              Bruce W. Steckler
                                              Bruce@swclaw.com
                                              Texas Bar No. 00785039
                                              Paul D. Stickney
                                              judgestickney@swclaw.com
                                              Texas Bar No. 00789924
                                              Austin Smith
                                              austin@swclaw.com
                                              Texas Bar No. 24102506
                                              Steckler Wayne Cochran, PLLC
                                              12720 Hillcrest Rd., Suite 1045
                                              Dallas, Texas 75230
                                              (972) 387-4040 (phone)
                                              (972) 387-4041 (facsimile)




NOTICE OF VOLUNTARY DISMISSAL                                                             PAGE 2
     Case 3:21-cv-00207-B Document 4 Filed 02/02/21    Page 3 of 3 PageID 42



                                    /s/ W. Carter Boisvert
                                    W. Carter Boisvert
                                    carterboisvert@cblawaustin.com
                                    Texas Bar No. 24045519
                                    Carter Boisvert Law Group, P.C.
                                    12600 Hill Country Boulevard, Suite R-275
                                    Bee Cave, Texas 78738
                                    (512) 538-5788 (phone)
                                    (512) 329-2604 (facsimile)

                                    Michael L. Gaubert
                                    michael@gaubertlawgroup.com
                                    Texas Bar No. 00785903
                                    Gaubert Law Group, P.C.
                                    100 Crescent Court
                                    7th Floor
                                    Dallas, Texas 75201
                                    (214) 593-6440 (phone)
                                    (972) 441-2960 (facsimile)




#933700




NOTICE OF VOLUNTARY DISMISSAL                                                   PAGE 3
